Case 4:18-cv-04079-SOH Document 26                     Filed 07/22/20 Page 1 of 1 PageID #: 162



                            IN THE UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF ARKANSAS
                                    TEXARKANA DIVISION

LIAM HASTINGS; et al.                                                                        PLAINTIFFS


v.                                       Case No. 4:18-cv-4079


FCA US LLC f/k/a/ CHRYSLER
GROUP, LLC; et al.                                                                        DEFENDANTS

                                                 ORDER

        Before the Court is Plaintiffs’ Motion for New Scheduling Order Due to Difficulties Associated

With the COVID-19 Pandemic. (ECF No. 25). The Court finds that no response is necessary.

        On May 10, 2018, Plaintiffs filed this products liability and negligence action. On July 6, 2018,

Plaintiffs sought to voluntarily dismiss this case without prejudice pursuant to Federal Rule of Civil

Procedure 41. The Court granted that motion on July 23, 2018 and dismissed this case without

prejudice. Since then, Plaintiffs refiled the case against Defendants. See Hastings v. FCA US, LLC,

No. 4:19-cv-4067-SOH. That case remains pending in this Court.

        On July 21, 2020, Plaintiffs filed the instant motion, seeking a trial continuance and extensions

of all pretrial deadlines. The Court believes that the instant motion was filed in error in this case, as

this case has been closed since July 23, 2018. The trial setting Plaintiffs ask to be continued is the trial

setting in the separate case, No. 4:19-cv-4067-SOH. This motion should be filed in that case.

        Accordingly, the Court finds that the instant motion (ECF No. 25) should be and hereby is

DENIED WITHOUT PREJUDICE. Plaintiffs may refile the motion in case No. 4:19-cv-4067-SOH,

and Defendants may file their responses, if any, in that case.

        IT IS SO ORDERED, this 22nd day of July, 2020.

                                                                  /s/ Susan O. Hickey
                                                                  Susan O. Hickey
                                                                  Chief United States District Judge
